EXHIBIT 10.3
SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT
     This Second Amendment to Amended and Restated Credit Agreement (this
“Second Amendment”) is made as of this 23rd day of July, 2009 by and among
THE GREAT ATLANTIC & PACIFIC TEA COMPANY, INC., a Maryland corporation;
the other BORROWERS set forth on Annex A and Annex B hereto,
the LENDERS party hereto, and
BANK OF AMERICA, N.A., a national banking association, as Administrative Agent
and Collateral Agent;
in consideration of the mutual covenants herein contained and benefits to be
derived herefrom.
WITNESSETH
     A. Reference is made to the Amended and Restated Credit Agreement (as
amended and in effect, the “Credit Agreement”) dated as of December 27, 2007 by
and among the Company, the other Borrowers, the Lenders, Bank of America, N.A.,
as Administrative Agent and Collateral Agent, JPMorgan Chase Bank, N.A. and
Wells Fargo Retail Finance LLC, as Co-Syndication Agents, The CIT Group/Business
Credit, Inc., as Documentation Agent and Banc of America Securities LLC and
JPMorgan Chase Bank, N.A., as Co-Lead Arrangers.
     B. The parties to the Credit Agreement desire to modify and amend certain
provisions of the Credit Agreement, as provided herein.
     Accordingly, the parties hereto agree as follows:
     1. Definitions. Capitalized terms used herein and not otherwise defined
herein shall have the meanings assigned to such terms in the Credit Agreement.
     2. Amendment to Article I of the Credit Agreement. As of the Amendment
Effective Date, the provisions of Article I of the Credit Agreement are hereby
amended as follows:

  a.   The definition of “Aggregate Tranche A-1 Commitments” is hereby amended
by deleting the last sentence thereof in its entirety and substituting the
following in its stead:         As of the Amendment Effective Date, the
Aggregate Tranche A-1 Commitments are $20,000,000.

 



--------------------------------------------------------------------------------



 



  b.   The definition of “Applicable Margin” is hereby deleted in its entirety
and the following substituted in its stead:         “Applicable Margin” means,
for any Interest Payment Date with respect to a particular Type of Loan, the
applicable rate per annum set forth in the applicable pricing grid below:

                              ABR   Applicable         Applicable   LIBOR    
Facility   Margin   Margin   Unused Fee
Tranche A
    2.25 %     3.25 %     0.25 %
Term Loan
    2.25 %     3.25 %     N/A  
Tranche A-1
    3.50 %     4.50 %     0.50 %
Term A-2
    5.00 %     6.00 %     N/A  

  c.   The definition of “Average Daily Excess Availability” is hereby deleted
in its entirety.     d.   The definition of “Principal Properties” is hereby
deleted in its entirety and the following substituted in its stead:        
“Principal Properties” means, the Real Estate described on Schedule 1.01(C),    
e.   The definition of “Qualified Preferred Stock” is hereby deleted in its
entirety and the following substituted in its stead:         “Qualified
Preferred Stock” means, with respect to any Person, any preferred capital stock
or preferred equity interest that by its terms (or by the terms of any security
into which it is convertible or for which it is exchangeable or exercisable) or
upon the happening of any event does not (a) except as set forth in the proviso
hereto, mature or becomes mandatorily redeemable prior to the Maturity Date,
pursuant to a sinking fund obligation or otherwise; (b) become convertible or
exchangeable at the option of the holder thereof for Indebtedness or preferred
stock that is not Qualified Preferred Stock, prior to the Maturity Date; or
(c) except as set forth in the proviso hereto, become redeemable at the option
of the holder thereof, in whole or in part, prior to the Maturity Date, provided
that such preferred capital stock or preferred equity interest. may by its terms
(or by the terms of any security into which it is convertible or for which it is
exchangeable or exercisable) become mandatorily redeemable or redeemable at the
option of the holder thereof upon the occurrence of a Change in Control only if
(i) the Administrative Agent or the Required Lenders have declared an Event of
Default on account thereof, (ii) all Obligations have been irrevocably paid in
full in cash, (iii) all Letters of Credit have been cancelled and the L/C
Exposure has been cash collateralized in accordance with the provisions of
Section 7.02(c), and (iv) all Commitments have been terminated. The Agent and
the Lenders acknowledge

2



--------------------------------------------------------------------------------



 



      that, as of the Amendment Effective Date, the convertible preferred stock
issued in connection with the Convertible Preferred Stock Transaction
constitutes Qualified Preferred Stock.     f.   The definition of “Tranche A-1
Inventory Advance Rate” is hereby deleted in its entirety and the following
substituted in its stead:         “Tranche A-1 Inventory Advance Rate means
92.5%.     g.   The definition of “Tranche A-1 Prescription Advance Rate” is
hereby deleted in its entirety and the following substituted in its stead:      
  “Tranche A-1 Prescription Advance Rate” means 87.5%.     h.   The definition
of “Tranche A-1 Real Estate Advance Rate” is hereby deleted in its entirety and
the following substituted in its stead:         “Tranche A-1 Real Estate Advance
Rate” means 55%.     i.   The definition of “Triggering Event” is hereby amended
by deleting the number “$75,000,000” wherever the same shall appear and
substituting the number “$90,000,000” in its stead.     j.   The following new
definitions are hereby added in appropriate alphabetical order:        
“Amendment Effective Date” has the meaning set forth in the Second Amendment.  
      “Capital Expenditures” means, with respect to any Person for any period,
all expenditures made (whether made in the form of cash or other property) or
costs incurred for the acquisition or improvement of fixed or capital assets of
such Person (excluding normal replacements and maintenance which are properly
charged to current operations), in each case that are (or should be) set forth
as capital expenditures in a consolidated statement of cash flows of such Person
for such period, in each case prepared in accordance with GAAP.         “Capital
Lease Obligations” means, with respect to any Person for any period, the
obligations of such Person to pay rent or other amounts under any lease of (or
other arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as liabilities on a balance sheet of such Person under GAAP and
the amount of which obligations shall be the capitalized amount thereof
determined in accordance with GAAP.         “Consolidated EBITDA” means, at any
date of determination, an amount equal to Consolidated Net Income of the Company
and its Subsidiaries on a consolidated basis for the most recently completed
Measurement Period, plus (a) the following to the extent deducted in calculating
such Consolidated Net Income: (i) Consolidated Interest Charges, (ii) the
provision for federal, state, local and foreign income Taxes, (iii) depreciation
and amortization expense and (iv) other

3



--------------------------------------------------------------------------------



 



      non-recurring expenses reducing such Consolidated Net Income which do not
represent a cash item in such period or, other than annual accretion on the
Convertible Notes, any future period (in each case of or by Company and its
Subsidiaries for such Measurement Period), minus (b) the following to the extent
increasing such Consolidated Net Income: (i) federal, state, local and foreign
income tax credits and (ii) all non-cash items increasing Consolidated Net
Income other than non-cash items which will represent a cash item in a future
period (in each case of or by the Borrowers and their Subsidiaries for such
Measurement Period), all as determined on a consolidated basis in accordance
with GAAP.         “Consolidated Fixed Charge Coverage Ratio” means, at any date
of determination, for any Measurement Period, the ratio of (a) (i) Consolidated
EBITDA for such period minus (ii) Capital Expenditures made during such period,
minus (iii) the aggregate amount of federal, state, local and foreign income
taxes paid in cash during such period to (b) the sum of (i) Debt Service Charges
plus (ii) the aggregate amount of all Restricted Payments made in cash under
Sections 6.08(a)(i) and 6.08(a)(ii), in each case, of or by Company and its
Subsidiaries for the most recently completed Measurement Period, all as
determined on a consolidated basis in accordance with GAAP; provided the items
described in clauses (a)(ii), (a)(iii) and (b) above made by a Person prior to
the date it becomes a Subsidiary of the Company or any of the Company’s
Subsidiaries or is merged into or consolidated with the Company or any of its
Subsidiaries or that Person’s assets are acquired by the Company or any of its
Subsidiaries shall be excluded in the calculation of Consolidated Fixed Charge
Coverage Ratio.         “Consolidated Interest Charges” means, for any
Measurement Period, the sum of (a) all interest, premium payments, debt
discount, fees, charges and related expenses in connection with borrowed money
(including capitalized interest) or in connection with the deferred purchase
price of assets, in each case to the extent treated as interest in accordance
with GAAP, including, without limitation, all commissions, discounts and other
fees and charges owed with respect to letters of credit and bankers’ acceptance
financing and net costs under Swap Contracts, but excluding any non-cash or
deferred interest financing costs, and (b) the portion of rent expense with
respect to such period under Capital Lease Obligations that is treated as
interest in accordance with GAAP, in each case of or by Company and its
Subsidiaries for the most recently completed Measurement Period, all as
determined on a consolidated basis in accordance with GAAP.        
“Consolidated Net Income” means, as of any date of determination, the net income
of Company and its Subsidiaries for the most recently completed Measurement
Period, all as determined on a consolidated basis in accordance with GAAP,
provided, however, that there shall be excluded (a) extraordinary gains and
extraordinary losses for such Measurement Period, (b) the income (or loss) of
any non-wholly owned Subsidiary of the Company during such Measurement Period in
which any other Person has a joint interest, except to the extent of the amount
of cash dividends or other distributions actually paid in cash to the Company or
any of its wholly owned Subsidiaries during such period, (c) the income (or
loss) of any Person during such Measurement Period and accrued prior

4



--------------------------------------------------------------------------------



 



      to the date it becomes a wholly owned Subsidiary of the Company or any of
the Company’s wholly owned Subsidiaries or is merged into or consolidated with
the Company or any of its wholly owned Subsidiaries or that Person’s assets are
acquired by the Company or any of its wholly owned Subsidiaries, and (d) the
income of any direct or indirect Subsidiary of the Company (other than a Loan
Party) to the extent that the declaration or payment of dividends or similar
distributions by that Subsidiary of that income is not at the time permitted by
operation of the terms of its organization documents or any agreement,
instrument, judgment, decree, order, statute, rule or governmental regulation
applicable to that Subsidiary, except that Company’s equity in any net loss of
any such Subsidiary for such Measurement Period shall be included in determining
Consolidated Net Income.         “Convertible Preferred Term Sheet” means the
terms set forth on Exhibit S hereto.         “Convertible Preferred Stock
Transaction” means the issuance by the Company of 175,000 shares of its
convertible preferred stock on the terms set forth in the Convertible Preferred
Term Sheet and the Articles Supplementary of 8% Cumulative Convertible Preferred
Stock, Series [A-T, A-Y, B-T and B-Y] of the Company.         “Debt Service
Charges” means for any Measurement Period, the sum of (a) Consolidated Interest
Charges paid or required to be paid for such Measurement Period, plus
(b) principal payments made or required to be made on account of Indebtedness of
the Company and its Subsidiaries (excluding the Obligations and any refinancings
and refundings of Indebtedness permitted under this Agreement, but including,
without limitation, Capital Lease Obligations) for such Measurement Period, in
each case determined on a Consolidated basis in accordance with GAAP.        
“Measurement Period” means, at any date of determination, the most recently
completed twelve (12) fiscal months of Company.         “Permitted Refinancings”
means any refinancings, refundings, renewals, extensions or replacements of
Indebtedness permitted hereunder; provided that (i) the principal amount of such
indebtedness is not increased at the time of such refinancing, refunding,
renewal, extension or replacement (except by an amount equal to any reasonable
premiums, fees and expenses incurred, in connection with such refinancing,
refunding, renewal, extension or replacement), and (ii) the result of such
refinancing, refunding, renewal, extension or replacement shall not be an
earlier maturity date or decreased weighted average life of such indebtedness,
and (iii) the terms relating to collateral (if any) and subordination (if any),
and other material terms taken as a whole, of any such refinancing, refunding,
renewal, extension or replacement indebtedness, and of any agreement entered
into and of any instrument issued in connection therewith, are no less favorable
in any material respect to the Loan Parties or the Secured Parties than the
terms of the agreements or instruments governing the Indebtedness being
refinanced, refunded, renewed, extended or replaced.

5



--------------------------------------------------------------------------------



 



      “Second Amendment” means the Second Amendment to Amended and Restated
Credit Agreement dated as of July 23, 2009 between, among others, the Company,
the Administrative Agent and the Required Lenders.         “Second Lien Notes”
means senior secured notes issued by the Company (and any notes registered with
the SEC in exchange therefor) (i) which are in an aggregate principal amount not
to exceed $400,000,000, (ii) which are secured by the Collateral (or a portion
thereof), (iii) which have a maturity of no earlier than 180 days after the
Maturity Date, (iv) which do not require principal amortization until all
Obligations have been paid in full, (v) which are subject to an intercreditor
agreement satisfactory in form and substance to the Required Lenders, (vi) the
proceeds of which are utilized to repay the Tranche A-Loans and the Tranche A-1
Loans (without a permanent reduction in the Commitments), to repay other
Indebtedness of the Company or any Subsidiary (as long as such repayment is in
accordance with, and permitted by, the Credit Agreement), to pay related fees
and expenses and for working capital and other general corporate purposes,
(vii) which may be guaranteed by the Subsidiaries of the Company which have
executed a Guaranty of the Obligations; and (viii) which are on terms consistent
with the preliminary Offering Memorandum dated July 23, 2009, other than changes
which are not adverse to the Secured Parties in any material respect.

     3. Amendments to Article V of the Credit Agreement. As of the Amendment
Effective Date, the provisions of Section 5.09(b) of the Credit Agreement are
hereby deleted in their entirety and the following substituted in their stead:
(b) The Company will, and will cause each of the Subsidiaries to, permit any
representatives designated by the Administrative Agent (including any
consultants, accountants, lawyers and appraisers retained by the Administrative
Agent) in consultation with the Borrowers to conduct commercial finance
examinations and appraisals of the assets included in the computation of the
Tranche A Borrowing Base and the Tranche A-1 Borrowing Base, including
supporting systems, processes and controls, all at the expense of the Borrowers
(i) subject to the provisions of clauses (ii) and (iii) below, up to two
(2) times during any twelve month period, (ii) up to three (3) times during any
twelve month period in which Excess Availability is at any time less than
$100,000,000, and (iii) at any time at the request of the Administrative Agent
after the occurrence and the continuation of an Event of Default; provided,
that, notwithstanding the provisions of clause (ii) above, no more than two
(2) appraisals of Eligible Real Estate, Eligible Leaseholds, and Scripts may be
conducted during any twelve month period unless an Event of Default has occurred
and is continuing. In addition to the foregoing the Administrative Agent will
have the right to conduct such commercial finance examinations and appraisals at
the expense of the Administrative Agent, but no more frequently than twice in
any calendar year. The expenses reimbursable by the Borrowers pursuant to his
Section shall include the reasonable fees and expenses of any representatives
retained by the Administrative Agent.

6



--------------------------------------------------------------------------------



 



     4. Amendments to Article VI of the Credit Agreement. As of the Amendment
Effective Date, the provisions of Article VI of the Credit Agreement are hereby
amended as follows:

  a.   The provisions of Section 6.01 of the Credit Agreement are hereby amended
by deleting clause (xiv) in its entirety and substituting following in its
stead:

(xiv) Indebtedness of the Borrowers on account of the Convertible Notes, in an
aggregate principal amount not to exceed $420,000,000, plus any additional
amounts recorded in accordance with GAAP related to the convertible bond hedge
and warrant transaction issued concurrently with the Convertible Notes,
outstanding at any time (or such greater amount as the Administrative Agent, in
its discretion, may agree) and any Permitted Refinancings thereof;

  b.   The provisions of Section 6.01(a) of the Credit Agreement are hereby
further amended by deleting the word “and” at the end of clause (xiii), deleting
the period at the end of clause (xiv) and substituting “; and” in its stead, and
adding the following new clause:

(xv) Indebtedness of the Loan Parties on account of the Second Lien Notes and
any Permitted Refinancings thereof.

  c.   The provisions of Section 6.02 of the Credit Agreement are hereby amended
by deleting the word “and” at the end of clause (i), deleting the period at the
end of clause (j) and substituting “; and” in its stead, and adding the
following new clause:

(k) Liens to secure the Second Lien Notes and any Permitted Refinancings
thereof;

  d.   The provisions of Section 6.08(a) of the Credit Agreement are hereby
deleted in their entirety and the following substituted in their stead:

(a) The Company will not, nor will it permit any Subsidiary to, declare or make,
or agree to pay or make, directly or indirectly, any Restricted Payment, or
incur any obligation (contingent or otherwise) to do so, except (i) the Company
may declare and pay cash dividends to the holders of the convertible preferred
stock issued in connection with the Convertible Preferred Stock Transaction,
provided that immediately before and after giving effect to any such Restricted
Payment (1) the Loan Parties, on a consolidated basis, are Solvent, (2) Excess
Availability on the date of any such dividend and average monthly Excess
Availability projected on a pro forma basis for the following twelve months
shall be in an amount greater than twenty percent (20%) of Tranche A-1 Borrowing
Base (or, if the Tranche A-1 Commitments have been terminated, the then Tranche
A Borrowing Base), and (3) no Default or Event of Default has occurred and is
continuing, (ii) the Company may make other Restricted Payments, provided that
immediately before and after giving effect to any such Restricted Payment
(1) the Loan Parties, on a consolidated basis, are Solvent, (2) Excess
Availability on the date of any such Restricted Payment and average monthly
Excess Availability projected on a pro forma basis for the following twelve
months shall be in an amount greater

7



--------------------------------------------------------------------------------



 



than twenty percent (20%) of Tranche A-1 Borrowing Base (or, if the Tranche A-1
Commitments have been terminated, the then Tranche A Borrowing Base), (3) the
Consolidated Fixed Charge Coverage Ratio is equal to at least 1.1:1.0, and
(4) no Default or Event of Default has occurred and is continuing, (iii) the
Company may declare and pay dividends with respect to its capital stock payable
solely in additional shares of its common stock or, with respect to the
convertible preferred stock issued in connection with the Convertible Preferred
Stock Transaction, additional shares of such preferred stock or additional
shares of its common stock, and (iv) Subsidiaries may declare and pay dividends
ratably with respect to their capital stock.

  e.   The provisions of Section 6.08(b) of the Credit Agreement are hereby
deleted in their entirety and the following substituted in their stead:

(b) The Company will not, nor will it permit any Subsidiary to, make or agree to
pay or make, directly or indirectly, any payment or other distribution (whether
in cash, securities or other property) in respect of principal of, or any
payment or other distribution (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any
Indebtedness of the Company or any Subsidiary provided that:
(i) except as provided in clause (iv), below, the Loan Parties may make
regularly scheduled or mandatory repayments or redemptions of Indebtedness
permitted under Section 6.01 (including, without limitation, payments of
principal and interest as and when due);
(ii) the Company or any Subsidiary may make payments and distributions in
respect of, and purchase, redeem, retire, acquire, cancel or terminate any
Indebtedness of the Company or any Subsidiary (including the Convertible Notes)
by the issuance of common stock or Qualified Preferred Stock of the Company or
its Subsidiaries;
(iii) the Company or any Subsidiary may make other voluntary payments and
distributions in respect of, and purchase, redeem, retire, acquire, cancel or
terminate any Indebtedness of the Company or any Subsidiary (including the
Convertible Notes), provided that immediately before and after giving effect to
any such distribution or payment (A) the Loan Parties, on a consolidated basis,
are Solvent, (B) Excess Availability on the date of such distribution or payment
and projected on a pro forma basis for the following twelve months shall be in
an amount greater than twenty percent (20%) of the Tranche A-1 Borrowing Base
(or, if the Tranche A-1 Commitments have been terminated, the then Tranche A
Borrowing Base), and (C) no Default or Event of Default has occurred and is
continuing or would arise therefrom;
(iv) in addition to the provisions of clause (ii), above, the Company may make
mandatory prepayments of principal due under the Convertible Notes as long as
immediately before and after giving effect to any such

8



--------------------------------------------------------------------------------



 



distribution or payment (A) the Loan Parties, on a consolidated basis, are
Solvent, (B) Excess Availability on the date of such payment and projected on a
pro forma basis for the following twelve months shall be in an amount greater
than twenty percent (20%) of the Tranche A-1 Borrowing Base (or, if the Tranche
A-1 Commitments have been terminated, the then Tranche A Borrowing Base), and
(C) no Default or Event of Default has occurred and is continuing or would arise
therefrom; and
(iv) refinancings and refundings of such Indebtedness subject to and in
accordance with the terms of this Agreement.

  f.   The provisions of Section 6.09 of the Credit Agreement are hereby deleted
in their entirety and the following substituted in their stead:

The Company will not, nor will it permit any Subsidiary to, sell, lease or
otherwise transfer any property or assets to, or purchase, lease or otherwise
acquire any property or assets from, or otherwise engage in any other
transactions with, any of its Affiliates, except (a) transactions at prices and
on terms and conditions not less favorable to the Company or such Subsidiary
than could be obtained on an arm’s-length basis from unrelated third parties (it
being agreed that such condition may be satisfied by the Company’s obtaining a
“fairness” opinion from a Person reasonably acceptable to the Administrative
Agent), (b) transactions between or among the Loan Parties not involving any
other Affiliate, (c) the Convertible Preferred Stock Transaction, and
(d) payments to Affiliates of Placement Fees, Transaction Advisory Fees and
expense reimbursements on the consummation of the Convertible Preferred Stock
Transaction in the amounts set forth in the Convertible Preferred Term Sheet.

  g.   The provisions of Section 6.10 of the Credit Agreement are hereby amended
by adding the words “or in the agreements relating to the Second Lien Notes,”
after the words “Schedule 6.10” in the first line thereof.     h.   The
provisions of Section 6.11 of the Credit Agreement are hereby deleted in their
entirety and the following substituted in their stead:

The Company will not, nor will it permit any Subsidiary to, amend, modify or
waive any of (a) the provisions of its certificate of incorporation, by-laws or
other organizational documents (including, without limitation, the documents
relating to the Convertible Preferred Stock Transaction) in a manner materially
adverse to the Lenders (b) its rights and obligations under other Material
Contracts in a manner materially adverse to the Lenders, (c) the terms of the
Company’s 93/8% Senior Quarterly Interest Bonds due 2039 (“QUIBs”) and any
refinancings or replacements of any of the foregoing in a manner materially
adverse to the Lenders, or (d) the terms of the Convertible Notes, the Second
Lien Notes, and any refinancings or replacements of any of the foregoing in a
manner materially adverse to the Lenders, including, without limitation, in the
case of clauses (c) and (d) and amendment, modification or waiver which,
(i) shortens the scheduled maturity date of the QUIBs, the Convertible Notes or
the Second Lien Notes other

9



--------------------------------------------------------------------------------



 



than as the result of an acceleration after the occurrence of an event of
default thereunder; or (ii) changes the prepayment, redemption or defeasance
provisions thereof which could reasonably be expected to accelerate or shorten
the time for any payments thereunder or otherwise in a manner adverse to any
Loan Party.
     5. Acknowledgement and Waiver.

  a.   The Borrowers and Lenders hereby acknowledge that the Aggregate Tranche
A-1 Commitments will be reduced on the Amendment Effective Date to $20,000,000
and the Lenders waive any provisions of Section 2.09(c) of the Credit Agreement
which was otherwise prohibit or restrict such commitment reduction.     b.   The
Agents and the Lenders each acknowledge and agree that the Articles
Supplementary of 8% Cumulative Convertible Preferred Stock, Series [A-T, A-Y,
B-T and B-Y] of the Company and any other amendments to the Company’s
organizational documents in connection with the Convertible Preferred Stock
Transaction (which amendments are described on Exhibit S attached hereto) will
not violate Section 6.11 of the Credit Agreement.

     6. Conditions Precedent to Effectiveness. The amendments to the Credit
Agreement provided in Sections 2, 3 and 4 of this Second Amendment shall become
effective as of the date (the “Amendment Effective Date”) when each of the
following conditions precedent have been fulfilled to the satisfaction of the
Administrative Agent:

  a.   This Second Amendment shall have been duly executed and delivered by the
Borrowers and the Required Lenders and shall be in full force and effect.     b.
  All action on the part of the Borrowers necessary for the valid execution,
delivery and performance by the Borrowers of this Second Amendment shall have
been duly and effectively taken and evidence thereof satisfactory to the
Administrative Agent shall have been provided to the Administrative Agent.    
c.   The Borrowers shall have paid to the Administrative Agent, (i) for the pro
rata account of the Lenders consenting to the Second Amendment (including Bank
of America, N.A.), an amendment fee in an amount equal to 0.20% of each such
Lender’s Tranche A Commitment, Tranche A-1 Commitment (after giving effect to
the reduction of the Tranche A-1 Commitments on the Amendment Effective Date),
and outstanding Term Loans and Term A-2 Loans. Such fee shall be earned upon and
payable in full in cash upon the Amendment Effective Date, and (ii) such expense
reimbursements and other charges to the Administrative Agent as are then due and
payable.     d.   The issuance of the Second Lien Notes shall have occurred and
the Loan Parties shall have received the proceeds therefrom, and, if the
Convertible Preferred Stock Transaction has been consummated, the Loan Parties
shall have received the proceeds therefrom.     e.   After giving effect to the
Second Amendment, the issuance of the Second Lien Notes and the application of
the proceeds therefrom (and, if applicable, from the

10



--------------------------------------------------------------------------------



 



      Convertible Preferred Stock Transaction), no Default or Event of Default
shall then exist.     f.   The Borrowers shall have provided such additional
instruments and documents to the Administrative Agent as the Agents and Agents’
counsel may have reasonably requested.

     7. Miscellaneous.

  a.   Except as otherwise expressly provided herein, all provisions of the
Credit Agreement and the other Loan Documents remain in full force and effect.  
  b.   This Second Amendment may be executed in several counterparts and by each
party on a separate counterpart, each of which when so executed and delivered
shall be an original, and all of which together shall constitute one instrument.
    c.   This Second Amendment expresses the entire understanding of the parties
with respect to the transactions contemplated hereby. No prior negotiations or
discussions shall limit, modify, or otherwise affect the provisions hereof.    
d.   Any determination that any provision of this Second Amendment or any
application hereof is invalid, illegal or unenforceable in any respect and in
any instance shall not effect the validity, legality, or enforceability of such
provision in any other instance, or the validity, legality or enforceability of
any other provisions of this Second Amendment.     e.   The Borrowers shall pay
on demand all costs and expenses of the Agents, including, without limitation,
reasonable attorneys’ fees in connection with the preparation, negotiation,
execution and delivery of this Second Amendment.     f.   The Borrowers warrant
and represent that the Borrowers have consulted with independent legal counsel
of the Borrowers’ selection in connection with this Second Amendment and are not
relying on any representations or warranties of the Agents, the Lenders or their
counsel in entering into this Second Amendment.

11



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have duly executed this Second Amendment as
of the day and year first above written.

              THE GREAT ATLANTIC & PACIFIC TEA COMPANY, INC.
 
       
 
  By:   /s/ Brenda Galgano
 
       
 
  Name:   Brenda Galgano
 
  Title:   CFO
 
            APW SUPERMARKETS, INC.     COMPASS FOODS, INC.     FOOD BASICS, INC.
    HOPELAWN PROPERTY I, INC.     MCLEAN AVENUE PLAZA CORP.     SHOPWELL, INC.
[A DELAWARE ENTITY]     SUPER FRESH FOOD MARKETS, INC.     SUPER FRESH/SAV -A-
CENTER, INC.     SUPER MARKET SERVICE CORP.     SUPER PLUS FOOD WAREHOUSE, INC.
    TRADEWELL FOODS OF CONN., INC.     WALDBAUM, INC.
 
       
 
  By:   /s/ Christopher McGarry
 
       
 
  Name:   Christopher McGarry
 
  Title:   VP & Secretary
 
            LO-LO DISCOUNT STORES, INC.
 
       
 
  By:   /s/ William Moss
 
       
 
  Name:   William Moss
 
  Title:   VP & Treasurer
 
            PATHMARK STORES, INC.     AAL REALTY CORP.     BERGEN STREET
PATHMARK, INC.     BRIDGE STUART INC.     EAST BRUNSWICK STUART LLC    
LANCASTER PIKE STUART, LLC     MACDADE BOULEVARD STUART, LLC     PLAINBRIDGE LLC
    UPPER DARBY STUART, LLC
 
       
 
  By:   /s/ Christopher McGarry
 
       
 
  Name:   Christopher McGarry
 
  Title:   President

12



--------------------------------------------------------------------------------



 



              BANK OF AMERICA, N.A.,     as Administrative Agent, as Collateral
    Agent, and as Lender
 
       
 
  By:   /s/ Christine Hutchinson
 
       
 
  Name:   Christine Hutchinson
 
  Title:   Principal

13



--------------------------------------------------------------------------------



 



              WELLS FARGO RETAIL FINANCE LLC, as Lender
 
       
 
  By:   /s/ Michelle L. Ayou
 
       
 
  Name:   Michelle L. Ayou
 
  Title:   Vice President

14



--------------------------------------------------------------------------------



 



ANNEX A
APW SUPERMARKETS, INC.
COMPASS FOODS, INC.
FOOD BASICS, INC.
HOPELAWN PROPERTY I, INC.
MCLEAN AVENUE PLAZA CORP.
SHOPWELL, INC.
SUPER FRESH FOOD MARKETS, INC.
SUPER FRESH/SAV-A-CENTER, INC.
SUPER MARKET SERVICE CORP.
SUPER PLUS FOOD WAREHOUSE, INC.
TRADEWELL FOODS OF CONN., INC.
WALDBAUM, INC.

15



--------------------------------------------------------------------------------



 



     ANNEX B
PATHMARK STORES, INC.
AAL REALTY CORP.
MACDADE BOULEVARD STUART, LLC
BERGEN STREET PATHMARK, INC.
BRIDGE STUART INC.
EAST BRUNSWICK STUART LLC
LANCASTER PIKE STUART, LLC
PLAINBRIDGE LLC
UPPER DARBY STUART, LLC

16